Citation Nr: 0736983	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for cervical dysplasia.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to May 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is on her part required.


REMAND

Historically, service medical records note that the veteran 
had abnormal cytology on a PAP smear.  Cervical dysplasia was 
diagnosed.  Following service, a December 1994 VA examination 
report notes a diagnosis of history of cervical dysplasia 
status post-cryoconization.  By rating decision dated in May 
1995, the RO granted service connection for cervical 
dysplasia, rated noncompensable.  VA treatment records show 
that the veteran was seen in March 2003 with complaints of 
pelvic pain with recurrent endometriosis which had been non-
responsive to medical intervention and pervious conservative 
surgery.  She underwent a vaginal hysterectomy.  During an 
August 2007 Travel Board hearing, the veteran essentially 
testified that R. Gump (a nurse practitioner at the Fort 
Wayne VA Medical Center's (VAMC's) Women's Clinic) told her 
that she needed a hysterectomy to alleviate gynecological 
symptoms that were present during her military service, to 
include, but not limited to, cervical dysplasia.  

The veteran seeks an increased rating based on symptoms which 
appear to have been related to her residuals of hysterectomy.  
While an October 2006 supplemental statement of the case in 
its explanation of the basis for the denial of the benefit 
sought in this appeal noted that the veteran's hysterectomy 
was unrelated to her cervical dysplasia, the RO has not yet 
formally adjudicated a claim of service connection for 
residuals of a hysterectomy.  The Board finds the issue of 
service connection for residuals of a hysterectomy to be 
inextricably intertwined with the certified issue of 
entitlement to a compensable rating for cervical dysplasia.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
the service connection claim must be adjudicated prior to 
appellate consideration of the increased rating claim.  Prior 
to adjudication, all outstanding VA treatment records, in 
particular, those from the Fort Wayne VAMC's Women's Clinic, 
should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of all pertinent VA medical 
records that have not yet been associated 
with the veteran's claims file, 
specifically including relevant treatment 
records from the Fort Wayne VAMC's 
Women's Clinic.  

2.  The RO should develop and adjudicate 
the issue of entitlement to service 
connection for residuals of a 
hysterectomy.  The veteran and her 
accredited representative, if any, should 
be informed in writing of the resulting 
decision (and if it is a denial of her 
associated appellate rights).  Notably, 
this issue is not on appeal unless there 
is a timely notice of disagreement from a 
denial of the claim and a timely 
substantive appeal after a statement of 
the case (SOC) is issued..

3.  The RO should then readjudicate the 
veteran's claim for a compensable rating 
for cervical dysplasia in light of the 
development ordered above.  If the 
benefit sought on appeal remains denied, 
the RO should issue an appropriate 
supplemental SOC, and afford the veteran 
the opportunity to respond.  The case 
should be returned to the Board, if in 
order, for further review..

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

